DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the application
Receipt of Applicant’s claim amendments and arguments filed 12/11/2020 are acknowledged.  
The previous Claim Objections for the claims 19 are maintained, because applicants failed to clarify the objections. 
In view of claim amendments to the limitation for “T1”, the previous New Matter rejection has been withdrawn.
The previous 112(b) rejection is maintained, in absence of applicants claim amendments or response. 
Applicants’ arguments for previous Improper Markush grouping rejection and 112(a) written description rejection are found not persuasive, other than claims 44-46, 54, 58-59 and 73, and are maintained or modified. 
However, claims 44-46, 54, 58-59 and 73 are objected, see below, in view of claim informalities, but would be allowable upon correcting the claim language. 
Before filing the response to this office action, applicants are highly encouraged to contact the examiner and get clarifications for the pending issues, in order to avoid delay in the prosecution time. 


Response to Arguments
Applicant’s arguments filed on 12/11/2020 have been fully considered but they are not persuasive, see the reasons below.  
With regard to Claim Objections and 112(b), applicants argue that claim 19 is amended recites that the function group WP, which is a functional group of LP, is recited (13) or (14).  Further argue that LM as amended is a bond or tetravalent linker, and when LM is a bond, a2 is 1 or when LM is a tetravalent linker, a2 is 3; and a2 is 1 or 3. Applicant notes that when LM is a bond, the bond is a divalent linker. 
It seems there is nothing amended or clarified to the previous Claim Objections. There is no LP in the formula (I). The monovalent moiety of LP’ is irrelevant in this context. So, clear structural definition(s) of LP must be defined. All it needs is whether LP’ contains WP or not? If yes, describe its structural features. Please note that WP must be divalent, but recited (13) and (14) are monovalent. Claim recites a structural formula, and so each and every variable in it must be defined explicitly, not implicitly or their precursors. 
[AltContent: connector]The LM cannot be a tetravalent. If a3 is 3, it has to be monovalent linker, because it links to only MP, i.e., monovalent. It is like -CH3 is monovalent, -CH2- is bivalent and -CH- is trivalent. 
With regard to Improper Markush grouping rejection, applicants’ argue that the instant application teaches the compounds falling within amended claim 19 could be used in treating a disorder, i.e., a common use flowing from the described common substantial structural features for the formula (I).  
At the outset, applicants failed to establish common core structure for the formula (I) and specification does not even show common property for the representative number of species for 
In addition, it is not clear specifically the common core in the formula (I) either form the claims or from the specification, given the fact that core structure is responsible for the common property. Specification says the purpose of invention is to improve the ability to deliver a sufficient concentration of a drug to the target such that maximum cytotoxicity for the drug is achieved. So, the delivery system, i.e., a linker should be a common property, which is critical in the formula (I), but claim does not define the linker in the form of chemical structure or formula. 
Based on the specification, it appears that the criticality is in the linker, but the linker also has several variables. If there is unpredictability in the linkers, applicants need to explain the possible issues with the variable in formula (I), so that a skilled person can understand the claimed invention.  
With regard to 112(a) Written Description rejection, applicants argue that without conceding to the propriety of the rejection, claim 19, as amended, recites that the PBRM is an antibody and MA comprises at least two amino acids to about ten amino acids selected from glycine, serine, glutamic acid, aspartic acid, lysine, cysteine and combinations thereof. Thus, Applicant asserts that the instant claims 19, and claims dependent thereof, recite a represented genus of the instant disclosure as described in the specification. Applicant respectfully requests the rejection be withdrawn.

In addition, there are no physical/chemical/structural features that applicants have tied to the properties in a relevant teaching manner, making it impossible for an individual of ordinary skill in the art to determine which of the very large genus of claimed conjugates would be effective.  Without a correlation between structure and function, the claims do little more than define the claimed invention by function.  That is not sufficient to satisfy the written description requirement.  
Claim objections
Claim 19 is objected to because of the following informalities:  
Claim 19 recites LP’ as a divalent linker and its corresponding monovalent moiety LP contains a functional group WP. The structure or definition of LP’ is not clear. What other moieties present in it other than LP? Is LP’ nothing but LP? Applicants may have to amend the claim, specifically its definition, to better understand the claimed subjected matter. Appropriate correction is required. 
M as a bond or tetravalent linker. If a3 is 3, it has to be monovalent linker, because it links to only MP, i.e., monovalent. Please clarify or amend the claim accordingly. Appropriate correction is required. 
Claim 44 is objected to because of the following informalities:  
The claim recites “selected from” in the claim language, which is not proper Markush group representation of chemical groups or species. It should be amended to the “selected from the group consisting of".  See MPEP 2117. Appropriate correction is required. 
The variables, such as Rb or Ra should be amended to “wherein each Rb or Ra is”, wherever and whichever is applicable in the claim language. 
The recited abbreviations, such as XMT-1535 and PBRM, which needs to be defined. 
Claim 45, 46, 54, 58, 59 and 73 are objected to because of the following informalities:  
The recited abbreviations, such as PBRM, which needs to be defined, and these claim would be allowable, if these are written in independent form. 
Claim Rejections – Improper Markush Group
The nonstatutory Markush grouping rejection is based on a judicially approved “improper Markush grouping” doctrine.  Claims 19-22, 24-25, 30-33, 35-36, 39-40, 56 and 60-69 are rejected on the judicially-created basis that it contains an improper Markush grouping of alternatives.  See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature.  
A Markush claim contains an “improper Markush grouping” if: 

OR 
(2) the species do not share a common use.  
Members of a Markush group share a "single structural similarity” when they belong to the same recognized physical or chemical class or to the same recognized physical or chemical class or to the same art-recognized class.  Members of a Markush group share a common use when they are disclosed in the specification or known in the art to be functionally equivalent (see Federal Register, Vol. 76, No. 27, Wednesday, February 9, 2011, p. 7166, left and middle columns, bridging paragraph). 
This rejection applies to the definition of the structure for following applicants claimed generic formula (I), 

    PNG
    media_image1.png
    144
    470
    media_image1.png
    Greyscale
, based on the variable groups present in the above formula, and the substitutions on these groups, which are divergent in nature.   
In the above formula, each and every group is a variable and each variable further comprises a divergent group of chemical moieties or multiple definitions. THERE IS NO CORE STRUCTURE TO REPRESENT THE FOMRULA (I). Consequently, it generates thousands of divergent compounds, which are expected to be different towards their chemical as well as physical properties. 
A and T1 in the formula (I). Even if MA-T1 is core structure, but these variable comprises very divergent groups, which fall within the definition of these groups. Therefore, this cannot be considered a “recognizable small class of compounds". 
In the present case, at least (1) applies.  It cannot be said that all members of the Markush group have a single structural similarity, based on the multiple definitions for each variable in the formula (I).  
In addition, at least (2) applies since each alternatively usable member of the Markush group does not share a common use, absent evidence to the contrary. 
It is suggested that applicant amend the claims to contain only proper Markush groupings to the compound of formula (I) sharing a single structural similarity, wherein the common use shared by the compounds is a result of the structural similarity essential to the function of the compounds.
The question of whether the lack of a specific statutory basis is a fatal flaw against a holding of an Improper Markush group was decided in In re Harnish, 206 USPQ 300, 305, where the court said, “…we think it should be clear from our actions in Weber and Haas II that we there recognized the possibility of such a thing as an "improper Markush grouping." We were and are aware that it does not have a specific statutory basis …” The court went on to reverse the rejection, (which had been made by the Board under Rule 196(b)) but not on the lack of a specific statutory basis but rather, “Clearly, they are all coumarin compounds which the board admitted to be "a single structural similarity." We hold, therefore, that the claimed compounds all belong to a subgenus, as defined by appellant, which is not repugnant to scientific classification. Ex parte Price 150 USPQ 467, Ex parte Beck and Taylor, 119 USPQ 100, and Ex parte Della Bella and Chiarino 7 USPQ2d 1669.  Cases where the Markush group was held improper include Ex Parte Palmer, 7 USPQ 11, In re Winnek, 73 USPQ 225, In re Ruzicka, 66 USPQ 226, Ex parte Hentrich, 57 USPQ 419, Ex parte Barnard, 135 USPQ 109, Ex parte Reid, 105 USPQ 251, Ex parte Sun and Huggins, 85 USPQ 516, In re Thompson and Tanner, 69 USPQ 148, In re Swenson, 56 USPQ 180, and In re Kingston, 65 USPQ 371. Note In re Milas 71 USPQ 212 in which the structural difference between vitamin A and D was sufficient to uphold the improper Markush rejection. Also see In re Winnek 73 USPQ 225 and In re Ruzicka 66 USPQ 226 in which structural differences were small and yet a similar holding was maintained. All these cases involved compounds in the pharmaceutical art known to be structure-sensitive. Of particular interest is Ex Parte Hozumi, 3 USPQ2d 1059, which reversed an improper Markush rejection “in view of the relatively large proportion of the structure of the compounds in the claimed class which is common to the entire class”. Here, by contrast, the amount in common is none. 
In response to this rejection, Applicant should either amend the claim(s) to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claims(s) in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature.  This is a 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19-22, 24-25, 30-33, 35-36, 39-40, 56 and 60-69 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
The recited variables in the claims, and lack of their definitions, the claims are indefinite for the following reasons:
Claim 19 recites WP as a part of LP, which is in turn part of LP’. Based on the recited groups for WP, it appears that it can be monovalent or divalent, represented by wavy lines However, in the elected species and shown examples in the specification, it is a divalent group. If it is a divalent group, what the second binding site on the group, in the recited groups in the claim? If it is a monovalent, how it will be represented in LP and how LP is represented in LP’? Therefore, the metes and bounds of the group are not clear. 
M. If a2 is 2 or 3, the LM has to be tri- or tetravalent. Where the second and third binding site on the group LM? The metes and bounds of the group are not clear and impossible to understand. 
Accordingly, the claims 19, 33, 35-36 and their dependents are rendered indefinite. 
Claim Rejections - 35 USC § 112 – Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19-22, 24-25, 30-33, 35-36, 39-40, 44-46, 54, 56, 58-69 and 73 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The independent claims are drawn to the following conjugate of formula (I):

    PNG
    media_image2.png
    148
    479
    media_image2.png
    Greyscale

In the above formula, the each variable comprises a patentably distinct chemical groups, and based on the definitions of these groups, the formula (I) can generate thousands of conjugate species. 
However, there is no defined core structure for the claimed conjugate in the claim(s), and it appears that the claims or specification not even defined a specific core structure for each variable for the formula (I). The core structure is responsible for the property of the conjugate, and in its absence in the claim makes the invention unpredictable, and cannot be envisioned by a skilled person in the art. 
According to applicants’ specification, the claimed invention features a targeting moiety-drug conjugate that is biodegradable, biocompatible and exhibits high drug load as well as strong binding to target antigen, and the targeting moiety is a protein based recognition-molecule (PBRM). 
The specification exemplified the claimed conjugates, see pages 111-125 of PG Pub, wherein PBRN either trastuzumab or XMT-1535, and with three types of drugs, and linkers or other variables are very limited. So, the specification has not adequately shown sufficient description or examples for each variable, to show possession of the invention as claimed, given the fact that the huge variability in the claimed genus.  
The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the application.  These include "level of skill and 
A claimed genus may be satisfied through sufficient description of a representative number of species or disclosure of relevant, identifying characteristics such as functional characteristics coupled with a known or disclosed correlation between function and structure (MPEP 2163(3)a(II)).  The number of species that describe the genus must be adequate to describe the entire genus; if there is substantial variability, a large number of species must be described. 
The analysis for adequate written description considers the following:
(a) Actual reduction to practice; 
(b) Disclosure of drawings or structural chemical formulas; 
(c) Sufficient relevant identifying characteristics, such as (i) complete/partial structure, (ii) physical and/or chemical properties, and (iii) functional characteristics when coupled with known or disclosed correlation with structure; and 
(d) Representative number of samples.
The issue at question is if the entire claimed genus for the formula (I), with all possible combinations of available variables, will be capable of retaining its property. Do applicants provide enough description for all the variable in the conjugate and their association towards the property, so that a skilled person in the art understands the claimed invention? 
(a) Actual reduction to practice and (b) disclosure of drawings or structural chemical formulas:  
The claimed conjugate encompasses thousands of species, based on the scope of variables present in it, and the physical and chemical properties expected to be drastically different.   
The species shown in the specification are very limited, see pages 111-125 of PG Pub. So, the specification has not adequately shown sufficient description or examples for each variable, to show possession of the invention as claimed, given the fact that the huge variability in the claimed genus.  
(c) Sufficient relevant identifying characteristics in the way of complete/partial structure or physical and/or chemical properties or functional characteristics when coupled with known or disclosed correlation with structure:  
The variables present in the formula (I) are belongs to amino acid sequences (PBRM and MA), linkers based on the organic functional groups, and drug moieties. 
With regard to variables based on amino acids: 
There is no clear definitions for PBRM and MA. The PBRM is defined as protein based recognition molecule, that recognizes and binds to a cell surface marker or receptor such as, a transmembrane protein, surface immobilized protein, or proteoglycan etc., and limited to an antibody, such as IgG and IgM and antibody fragments, such as Fabs, scFv, camelids, Fab2, and the like, small protein and peptides etc. 
The group MA is defined as a peptide moiety contains at least two amino acids. 
Protein chemistry is probably one of the most unpredictable areas of biotechnology.  Consequently, the effects of sequence dissimilarities upon protein structure and function cannot et al. (Science, 1990, 247:1306-1310; available online for free) teach that an amino acid sequence encodes a message that determines the shape and function of a protein and that it is the ability of these proteins to fold into unique three-dimensional structures that allows them to function and carry out the instructions of the genome and further teaches that the problem of predicting protein structure from sequence data and in turn utilizing predicted structural determinations to ascertain functional aspects of the protein is extremely complex (column 1, page 1306).  Bowie et al. further teach that while it is known that many amino acid substitutions are possible in any given protein, the position within the protein's sequence where such amino acid substitutions can be made with a reasonable expectation of maintaining function are limited.  Certain positions in the sequence are critical to the three dimensional structure/function relationship and these regions can tolerate only conservative substitutions or no substitutions at all (column 2, page 1306).  The sensitivity of proteins to alterations of even a single amino acid in a sequence are exemplified by Burgess et al. (J. Cell Biol. 111:2129-2138, 1990; available online) who teach that replacement of a single lysine reside at position 118 of acidic fibroblast growth factor by glutamic acid led to the substantial loss of heparin binding, receptor binding and biological activity of the protein and by Lazar et al. (Mol. Cell. Biol., 8:1247-1252, 1988; available online) who teach that in transforming growth factor alpha, replacement of aspartic acid at position 47 with alanine or asparagine did not affect biological activity while replacement with serine or glutamic acid sharply reduced the biological activity of the mitogen.  These references demonstrate that even a single amino acid substitution will often dramatically affect the biological activity and characteristics of a protein. 
With regard to linkers:
Lu et al (International Journal of Molecular Sciences, 2016, 17, 561, 1-22) teaches the crucial role of linkers in the antibody-drug conjugates (ADC) and suggests that the design of linkers for ADCs is a challenge in terms of extracellular stability and intracellular release, and intracellular circumstances, such as the acid environment, the reducing environment and cathepsin, are considered as the catalysts to activate the triggers for initiating the cleavage of ADCs [see abstract and conclusions].
Nolting (Antibody-Drug Conjugates, Methods in Molecular Biology, 2013, vol.1045, Chapter 5, pages 71-100) teaches that the linkers are highly dependent on the antibody, drug and target (for example, cancer), the design and selection of the most suited linker must be evaluated based on efficacy and toxicity of an individual ADC construct [see abstract and conclusions].
Lyon et al (Nature Biotechnology, Vol.33, No. 7, July 2015; see applicants filed IDS dated 05/17/2018) teaches role of linkers, specifically drug-linker, in reducing hydrophobicity of homogeneous antibody-drug-conjugates improves pharmacokinetics and therapeutic index [see abstract, or whole document].
Doronina et al (Bioconjugate Chem., 2008, 19, 1960-1963) teach or exemplify auristatin conjugates and novel peptide linkers and advantages of highly potent activity and conclude that importance of linkers in the design of drug linkers, which would be expected to impact ADC efficacy and tolerability [see whole document].
In view of above evidences, in the claimed conjugate comprises drugs, amino acids sequences and linkers, and the prior art established the unpredictability in the properties of conjugates, at least based on amino acid sequences or organic linkers and their role on the overall properties of conjugates. However, the specification failed to describe to these possible uncertainties in the broadly claimed conjugates with all possible variables and retaining its 
In addition to above, there are no physical/chemical/structural features that applicants have tied to the properties in a relevant teaching manner, making it impossible for an individual of ordinary skill in the art to determine which of the very large genus of claimed conjugates would be effective.  Without a correlation between structure and function, the claims do little more than define the claimed invention by function.  That is not sufficient to satisfy the written description requirement.  
(d) Representative number of samples: 
The representative number of species are very limited. Showed the claimed conjugates, see pages 111-125 of PG Pub, wherein PBRN either trastuzumab or XMT-1535, and with three types of drugs, and linkers or other variables are very limited. So, the specification has not adequately shown sufficient description or examples for each variable, to show possession of the invention as claimed, given the fact that the huge variability in the claimed genus.  
The dependent claims 44-46, 54, 56, 58, 59 and 73 limited to specific linkers, but broad with respect to PBRM or drug etc. 
Therefore, the claims do not meet the written description provision of 35 USC 112, first paragraph.  The species specifically disclosed are not representative of the genus because the genus is highly variant.  
Applicants have failed to provide guidance or data or evidence as to how the skilled artisan would be able to extrapolate from the disclosure single species to make and possibly use of the claimed invention. “A description of what a material does, rather than of what it is, usually does not suffice." Rochester, 358 F 3d at 923; Eli Lilly, 119 at 1568. Instead, the “disclosure 
Vas-Cath Inc. Mahurkar, 19 USPQ2d 1111, makes clear the "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed." (See page 1117.) The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed." (See Vas-Cath at page 1116).
Accordingly, it is deemed that the specification fails to provide adequate written description for the genus of the claimed subject matter and does not reasonably convey to one skilled in the relevant art that the inventors had possession of the entire scope of the claimed invention. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUDHAKAR KATAKAM whose telephone number is (571)272-9929.  The examiner can normally be reached on 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SUDHAKAR KATAKAM

Art Unit 1658



/SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658